FILED
                            NOT FOR PUBLICATION                               JUL 03 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50324

              Plaintiff - Appellee,               D.C. No. 2:08-cr-01011-RGK

  v.
                                                  MEMORANDUM *
ALONSO GONZALEZ SARMIENTO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:       SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Alonso Gonzalez Sarmiento appeals from the 48-month sentence imposed

following his guilty-plea conviction for conspiracy to manufacture, to possess with

the intent to distribute, and to distribute marijuana, in violation of 21 U.S.C. § 846.

We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sarmiento contends that his sentence is procedurally and substantively

unreasonable. We decline to reach this contention in light of the valid appeal

waiver in Sarmiento’s plea agreement. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Sarmiento’s contention that the appeal waiver is not enforceable because the

government breached the covenant of good faith implicit in the plea agreement and

took inconsistent positions is not supported by the record.

      DISMISSED.




                                          2                                      10-50324